136 S.E.2d 52 (1964)
261 N.C. 696
Alyce McDermott QUICKEL and Citizens National Bank in Gastonia, North Carolina, Administrator c. t. a. and Trustee of the Estate of John C. Quickel,
v.
John C. QUICKEL, Jr. and Tom C. Quickel.
No. 177.
Supreme Court of North Carolina.
April 29, 1964.
*53 Garland & Alala, by Robert L. Bradley, Gastonia, for Alyce McDermott Quickel, plaintiff.
J. Samuel Groves, Gastonia, for John D. Quickel, Jr., defendant.
SHARP, Justice.
Testator devised his realty to his wife "to have and to hold or dispose of as she desires." Thereafter he appended the provision that if any heir survive "it shall be his"; if no heir survive, he desired that his brother Tom have the property.
The ruling of the Superior Court that the wife acquired a fee simple estate in the testator's land is in accord with the decisions of this Court. This devise comes within the oft-stated general rule of testamentary *54 construction that an unrestricted or general devise of real property, to which is affixed, either specifically or by implication, an unlimited power of disposition in the first taker, conveys the fee and a subsequent clause in the will purporting to dispose of what remains at his death is not allowed to defeat the devise nor limit it to a life estate. G.S. § 31-38; Walters v. Baptist Children's Home, 251 N.C. 369, 111 S.E.2d 707; Taylor v. Taylor, 228 N.C. 275, 45 S.E.2d 368; Burgess v. Simpson, 224 N.C. 102, 29 S.E.2d 38; Heefner v. Thornton, 216 N.C. 702, 6 S.E.2d 506; Peyton v. Smith, 213 N.C. 155, 195 S.E. 379; Hambright v. Carroll, 204 N.C. 496, 168 S.E. 817; Roane v. Robinson, 189 N.C. 628, 127 S.E. 626; Carroll v. Herring, 180 N.C. 369, 104 S.E. 892; Griffin v. Commander, 163 N.C. 230, 79 S.E. 499; Cf. Andrews v. Andrews, 253 N.C. 139, 116 S.E.2d 436. Of course, as Stacy, C. J., pointed out in Taylor v. Taylor, supra, "this rule, as well as all rules of construction, must yield to the paramount intent of the testator as gathered from the four corners of the will."
We sustain the trial judge's ruling that plaintiff Alyce McDermott Quickel is the owner in fee simple of the Gaston County realty of which testator was the record owner at the time of his death.
However, his ruling that Citizens National Bank holds title to those stocks listed in paragraph 2 of the will as trustee to pay the income therefrom to Alyce McDermott Quickel for life, leaving the ultimate taker to be determined at her death, presents greater difficulty. The reports contain myriad cases in which illadvised testators, after giving property to a designated beneficiary, have expressed a desire that it should be handled or disposed of in a particular manner. So, in this case, testator first gives the stocks to his wife unconditionally. In the following sentence he expresses his desire that the Bank hold them in trust to pay her the income for life. Is this latter phraseology precatory or imperative?
In a will, precatory expressions carry their ordinary connotation and do not engraft a trust upon an absolute gift unless it clearly appears from the will and the surrounding circumstances that the words were used imperatively with the intent to create a trust. Rouse v. Kennedy, 260 N.C. 152, 132 S.E.2d 308; In re Estate of Bulis, 240 N.C. 529, 82 S.E.2d 750; Carter v. Strickland, 165 N.C. 69, 80 S.E. 961. See also Brinn v. Brinn, 213 N.C. 282, 195 S.E. 793; Dixon v. Hooker, 199 N.C. 673, 155 S.E. 567.
The object of all testamentary construction is to effectuate the intent of the testator; so with "apprehension and misgivings," we face the task of divining what the testator meant by the words he himself penned in attempting to dispose of an estate in excess of $300,000.00, excluding over $45,000.00 in insurance proceeds payable to his wife and son in approximately equal amounts. Morris v. Morris, 246 N.C. 314, 98 S.E.2d 298; Finke v. First Citizens Bank & Trust Co., 248 N.C. 370, 103 S.E.2d 466.
Many indicia, none alone conclusive, have been suggested and collected to aid the court in determining whether a testator intended to create a binding trust when he used precatory words. Laws v. Christmas, 178 N.C. 359, 100 S.E. 587; St. James Parish v. Bagley, 138 N.C. 384, 50 S.E. 841, 70 L.R.A. 160; 1 Bogert, Trusts & Trustees, § 48; Restatement (Second), Trusts, § 25. See 54 Am.Jur., Trusts § 57; Annot., Precatory Trusts, 107 A.L.R. 896, 70 A.L.R. 326, 49 A.L.R. 10. However, since "no will has a brother," in each case the court must look for help primarily in other parts of the will and in the circumstances attendant upon its execution. Citizens Nat. Banks v. Phillips, 235 N.C. 494, 70 S.E.2d 509; Wachovia Bank & Trust Co. v. Wolfe, 243 N.C. 469, 91 S.E.2d 246. Nevertheless, these guides, culled from the tabulations, seem applicable to the instant case:
"1. When property is given absolutely and without restriction, a trust *55 is not to be lightly imposed by later precatory expressions, especially if they are of doubtful meaning.
"2. If a gift is bestowed with a suggestion, desire or recommendation of a vague and incomplete plan for the disposition of the property, it is strong evidence that the words were precatory."
Here, if we assume testator's words to be imperative, taken literally, they indicate that he assumed his wife would die before his son (now twenty-two years old) finished his college education for, after providing that she should receive the income for life, he said that the stocks were to become his son's "to control at the time of obtaining a college degree." If the son should predecease the wife or abandon his education without receiving a college degree, testator would have died intestate as to these stocks. The will makes no provision whatever for these contingencies and contains no residuary clause. The presumption is that a testator did not intend to die intestate as to any part of his property. Wachovia Bank & Trust Co. v. Waddell, 234 N.C. 454, 67 S.E.2d 651.
The testator was a doctor who accumulated a substantial estate. Most certainly he was an intelligent man. However, in writing his own will, he stepped outside his specialty. Rationally, he could not have acted on the positive assumption that his wife would die before his son finished his education and that his son would eventually get a college degree. His wife is still alive and there is no suggestion that she is not in good health. The will indicates that the testator thought his son could finish college and, with enough incentive, would do so within a reasonable time and at the usual age. The court below made no finding with reference to the son's intentions in this regard. It held that such a determination was unnecessary in this action and delayed any ruling on the ultimate disposition of the stocks and the income therefrom until the death of the widow.
Adverting to other parts of the will, we note that in paragraph 3, testator bequeathed and devised certain realty and stocks valued at $43,350.00, in addition to his automobiles and office equipment, to his son outright. Following this bequest he said:
"The United Fund shares in his name the Investors Syndicate investment, the Insurance Annuity with Pilot Life Insurance Co. I desire to be placed in Trust by my Administrator, The Citizens National Bank and the income be paid to John C. Quickel, Jr., so long as he continues his education and to be given to him on the date he receives a college degree."
The testator was powerless to create a trust in the United Fund shares and the proceeds of the insurance policy; so this expression was without legal effect. It comes within the rule that "the testator will not be deemed to have intended a trust as to property which he did not own." 1 Bogert, Trusts § 48; Restatement (Second), Trusts § 25, Illustration 4. It was, therefore, necessarily a suggestion and recommendation only. The testator used the same words, "I desire," in both paragraphs 2 and 3 of his will. We cannot assume that he intended one result in paragraph 2 and another in paragraph 3. "When a word is used in one part of the will in a certain sense, the same meaning, ordinarily, will be given the word in construing other parts of the instrument." 4 Strong, N. C. Index, Wills § 27; Andrews v. Andrews, 253 N.C. 139, 116 S.E.2d 436.
It is our opinion that in paragraph 2 the testator most likely used the word desire as a suggestion to his wife that she create an inter vivos trust to take care of the contingency of her death before their son completed his education. See Whitley v. McIver, 220 N.C. 435, 17 S.E.2d 457.
We hold, therefore, that the words in question were precatory and that plaintiff *56 Alyce McDermott Quickel owns the stocks enumerated in paragraph 2 of the will which testator held at the time of his death, free of any trust whatsoever.
The case is remanded to the Superior Court for judgment in accordance with this opinion.
Error and remanded.